Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 1 of 29
        Case 3:19-mj-03047-KAR Document 2 Filed 02/26/19 Page 1 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 2 of 29
        Case 3:19-mj-03047-KAR Document 2 Filed 02/26/19 Page 2 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 3 of 29
        Case 3:19-mj-03047-KAR Document 2 Filed 02/26/19 Page 3 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 4 of 29
        Case 3:19-mj-03047-KAR Document 3 Filed 02/26/19 Page 1 of 1
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 5 of 29
        Case 3:19-mj-03047-KAR Document 4 Filed 02/26/19 Page 1 of 1
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 6 of 29
        Case 3:19-mj-03047-KAR Document 6 Filed 02/26/19 Page 1 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 7 of 29
        Case 3:19-mj-03047-KAR Document 6 Filed 02/26/19 Page 2 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 8 of 29
        Case 3:19-mj-03047-KAR Document 6 Filed 02/26/19 Page 3 of 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 9 of 29
        Case 3:19-mj-03047-KAR Document 7 Filed 02/26/19 Page 1 of 1
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 10 of 29
         Case 3:19-mj-03047-KAR Document 8 Filed 02/26/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 1:19-cr-054 (WYD)

                                                      Case No. 19-mj-3047-KAR

v.


LILY WHEELER
a/k/a LILY RESKE,


               Defendant.




     NOTICE OF POSSIBLE FEDERAL RULE OF CRIMINAL PROCEDURE RULE 20(a)
               REQUEST FOR TRANSFER FOR PLEA AND SENTENCE


       Defendant Lily Reske (previously known by her unmarried name of Lily Wheeler) had an

initial appearance pursuant to Fed. R. Crim. P. 5(c)(2) & (3) in the District of Massachusetts

before the undersigned on February 26, 2019. She is charged by indictment with two counts of

interfering with the duties of a flight member or flight attendant by assaulting or intimidating that

flight attendant or flight member on or about August 4, 2017 in violation of 49 U.S.C. § 46504.

The government produced a reliable copy of the warrant and the defendant waived her right to an

identity hearing in this district. The undersigned found that the defendant was the individual

named in the warrant and the indictment. After hearing, the court released the defendant on

pretrial conditions. No date was established for her initial appearance in Colorado.




                                                 1
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 11 of 29
         Case 3:19-mj-03047-KAR Document 8 Filed 02/26/19 Page 2 of 2



       At the defendant’s initial appearance, through counsel, she informed the court that she

might seek a transfer of the case to the District of Massachusetts for plea and sentence pursuant

to Fed. R. Crim. P. 20(a). She requested that her initial appearance in Colorado be delayed to a

date after March 14, 2019 so that her attorney could confer with the United States Attorneys for

the Districts of Colorado and Massachusetts concerning a possible Rule 20 transfer for plea and

sentencing.

                                                     /s/ Katherine A. Robertson
                                                     KATHERINE A. ROBERTSON
Dated: February 26, 2019                             United States Magistrate Judge




                                                2
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 12 of 29
        Case 3:19-mj-03047-KAR Document 9 Filed 03/04/19 Page 1 of 14


                           United States District Court
                     District of Massachusetts (Springfield)
              CRIMINAL DOCKET FOR CASE #: 3:19−mj−03047−KAR−1

  Case title: USA v. Wheeler                              Date Filed: 02/26/2019

  Assigned to: Magistrate Judge
  Katherine A. Robertson

  Defendant (1)
  Lily Wheeler                      represented by Luke F. Ryan
                                                   Sasson Turnbull Ryan & Hoose
                                                   100 Main Street, 3rd Flr.
                                                   Northampton, MA 01060
                                                   413−586−4800
                                                   Fax: 4123−746−5767
                                                   Email: lryan@strhlaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained

  Pending Counts                                  Disposition
  None

  Highest Offense Level (Opening)
  None

  Terminated Counts                               Disposition
  None

  Highest Offense Level
  (Terminated)
  None

  Complaints                                      Disposition
  49 U.S.C. § 46504.F −
  Interference with Flight Crew
  Members and Attendants



  Plaintiff
  USA                                      represented by Christopher L. Morgan
                                                          United States Attorney's Office

                                                                                            1
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 13 of 29
        Case 3:19-mj-03047-KAR Document 9 Filed 03/04/19 Page 2 of 14


                                                              Suite 230
                                                              United States Courthouse
                                                              300 State St.
                                                              Springfield, MA 01105
                                                              413−785−0269
                                                              Email: christopher.morgan2@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Assistant US Attorney

   Date Filed   # Page Docket Text
   02/26/2019   2    4 Rule 5(c)(3) Documents Received as to Lily Wheeler. (Calderon, Melissa)
                       (Entered: 03/01/2019)
   02/26/2019           Arrest (Rule 5) of Lily Wheeler. (Calderon, Melissa) (Entered: 03/01/2019)
   02/26/2019   3    7 NOTICE OF ATTORNEY APPEARANCE: Luke F. Ryan appearing for Lily
                       Wheeler. Type of Appearance: Retained. (Calderon, Melissa) (Entered:
                       03/01/2019)
   02/26/2019   4    8 WAIVER of Rule 5 and 5.1 Hearings by Lily Wheeler. (Calderon, Melissa)
                       (Entered: 03/01/2019)
   02/26/2019   5       Electronic Clerk's Notes for proceedings held before Magistrate Judge Katherine
                        A. Robertson: Initial Appearance in Rule 5(c)(3) Proceedings as to Lily Wheeler
                        held on 2/26/2019. Present: AUSA Christopher L. Morgan, Atty Luke F. Ryan,
                        USPO Roldan and Deft. The defendant has retained Atty Ryan to represent her.
                        She informed the Court that her married name is Lily Reske. A copy of the Rule
                        5 documents were provided to the defendant and discussed with counsel. A
                        Waiver of Rule 5 & 5.1 Hearings (Dkt. No. 4 ) was filed in open court. The Govt
                        was not seeking detention. Conditions of release were established. It is the
                        intention of the parties to explore a Rule 20 transfer. The defendant intends to
                        respectfully request that her appearance be waived in the District of Colorado
                        until a decision has been reached. A status report shall be filed by 3/14/2019.
                        (Court Reporter Name and Contact or digital recording information: Digital
                        Recording. To order a copy of this Digital Recording, please go to
                        http://www.mad.uscourts.gov/attorneys/Magistrate−Audio.htm . For a transcript
                        of this proceeding, contact Deborah Scalfani by email at
                        deborah_scalfani@mad.uscourts.gov.) (Calderon, Melissa) (Entered:
                        03/01/2019)
   02/26/2019   6    9 Magistrate Judge Katherine A. Robertson: ORDER entered. ORDER Setting
                       Conditions of Release as to Lily Wheeler. See attached order for complete
                       details. (Calderon, Melissa) (Entered: 03/01/2019)
   02/26/2019   7   12 Arrest Warrant Returned Executed on 2/26/2019 as to Lily Wheeler. (Calderon,
                       Melissa) (Entered: 03/01/2019)
   02/26/2019   8   13 Magistrate Judge Katherine A. Robertson: NOTICE of Possible Federal Rule of
                       Criminal Procedure Rule 20(a) Request for Transfer for Plea and Sentence as to
                       Lily Wheeler. See attached Notice for complete details. (Calderon, Melissa)
                       (Entered: 03/01/2019)
   03/01/2019   1
                                                                                                           2
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 14 of 29
        Case 3:19-mj-03047-KAR Document 9 Filed 03/04/19 Page 3 of 14



                     ELECTRONIC NOTICE of Case Assignment as to Lily Wheeler; Magistrate
                     Judge Katherine A. Robertson assigned to case. (Danieli, Chris) (Entered:
                     03/01/2019)




                                                                                                 3
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 15 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document92 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page41of
                                                                  of14
                                                                     3




                                                                               4
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 16 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document92 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page52of
                                                                  of14
                                                                     3




                                                                               5
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 17 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document92 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page63of
                                                                  of14
                                                                     3




                                                                               6
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 18 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document93 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page71of
                                                                  of14
                                                                     1




                                                                               7
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 19 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document94 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page81of
                                                                  of14
                                                                     1




                                                                               8
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 20 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                 Document96 Filed
                                            Filed03/04/19
                                                  02/26/19 Page
                                                           Page91of
                                                                  of14
                                                                     3




                                                                               9
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 21 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                  Document96 Filed
                                              Filed03/04/19
                                                    02/26/19 Page
                                                              Page10
                                                                   2 of 14
                                                                        3




                                                                               10
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 22 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                  Document96 Filed
                                              Filed03/04/19
                                                    02/26/19 Page
                                                              Page11
                                                                   3 of 14
                                                                        3




                                                                               11
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 23 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                  Document97 Filed
                                              Filed03/04/19
                                                    02/26/19 Page
                                                              Page12
                                                                   1 of 14
                                                                        1




                                                                               12
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 24 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                  Document98 Filed
                                              Filed03/04/19
                                                    02/26/19 Page
                                                              Page13
                                                                   1 of 14
                                                                        2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 1:19-cr-054 (WYD)

                                                      Case No. 19-mj-3047-KAR

v.


LILY WHEELER
a/k/a LILY RESKE,


               Defendant.




     NOTICE OF POSSIBLE FEDERAL RULE OF CRIMINAL PROCEDURE RULE 20(a)
               REQUEST FOR TRANSFER FOR PLEA AND SENTENCE


       Defendant Lily Reske (previously known by her unmarried name of Lily Wheeler) had an

initial appearance pursuant to Fed. R. Crim. P. 5(c)(2) & (3) in the District of Massachusetts

before the undersigned on February 26, 2019. She is charged by indictment with two counts of

interfering with the duties of a flight member or flight attendant by assaulting or intimidating that

flight attendant or flight member on or about August 4, 2017 in violation of 49 U.S.C. § 46504.

The government produced a reliable copy of the warrant and the defendant waived her right to an

identity hearing in this district. The undersigned found that the defendant was the individual

named in the warrant and the indictment. After hearing, the court released the defendant on

pretrial conditions. No date was established for her initial appearance in Colorado.




                                                 1

                                                                                                        13
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 25 of 29
        Case
         Case3:19-mj-03047-KAR
               3:19-mj-03047-KAR Document
                                  Document98 Filed
                                              Filed03/04/19
                                                    02/26/19 Page
                                                              Page14
                                                                   2 of 14
                                                                        2



       At the defendant’s initial appearance, through counsel, she informed the court that she

might seek a transfer of the case to the District of Massachusetts for plea and sentence pursuant

to Fed. R. Crim. P. 20(a). She requested that her initial appearance in Colorado be delayed to a

date after March 14, 2019 so that her attorney could confer with the United States Attorneys for

the Districts of Colorado and Massachusetts concerning a possible Rule 20 transfer for plea and

sentencing.

                                                     /s/ Katherine A. Robertson
                                                     KATHERINE A. ROBERTSON
Dated: February 26, 2019                             United States Magistrate Judge




                                                2

                                                                                                    14
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 26 of 29
        Case 3:19-mj-03047-KAR Document 10 Filed 03/14/19 Page 1 of 2



                            U N I T E D S T AT E S D I S T R I CT C O U RT
                              D I S T R I CT O F M A S S A C H US E T T S



* * * * * * * * ** * * * * *** * * * * * * *

UNITED STATES OF AMERICA

             V.                                 Case No. 1:19-cr-054 (WYD)

LILY WHEELER                                    Case No. 19-mj-3047-KAR
a/k/a LILY RESKE

******************************



                                         JOINT STATUS REPORT

          Pursuant to this Court’s Order on February 26, 2019 (see Dkt. No. 5, Electronic Clerk’s

Notes), the Defendant, Lily Wheeler, a/k/a Lily Reske, (“Defendant”) by and through her

attorney, Luke Ryan, Esq., and the United States of America, by Andrew E. Lelling, United

States Attorney for the District of Massachusetts, and hereby submit the following joint status

report.

          On March 11, 2019, counsel for Defendant spoke with Assistant U.S. Attorney Justin

DeRosa (for the District of Colorado). On March 13, 2019, counsel for Defendant conferred with

Assistant U.S. Attorney Christopher Morgan (for the District of Massachusetts) by email. Both

discussions concerned a possible Rule 20 transfer from Colorado to Massachusetts.

          The parties agreed to, and hereby request, an additional two weeks to consider whether to

pursue a Rule 20 transfer and file a follow-up status report.
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 27 of 29
        Case 3:19-mj-03047-KAR Document 10 Filed 03/14/19 Page 2 of 2




                                                     Respectfully submitted,

                                                     THE DEFENDANT

                                              By:      /s/ Luke Ryan
                                                     Luke Ryan, Esq., BBO#664999
                                                     SASSON, TURNBULL, RYAN &
                                                     HOOSE
                                                     100 Main Street
                                                     Northampton, MA 01060
                                                     (413) 586-4800
                                                     (413) 582-6419 (fax)
                                                     lryan@strhlaw.com

                                                     ANDREW E. LELLING
                                                     UNITED STATES ATTORNEY

                                              By: /s/ Christopher Morgan
                                                  CHRISTOPHER MORGAN
                                                  Assistant U.S. Attorney
                                                  BBO No. 666679
                                                  United States Attorney’s Office
                                                  300 State Street, Suite 230
                                                  Springfield, MA 01105
                                                  (413) 785-0269
                                                  christopher.morgan2@usdoj.gov



                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that this Status Report, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and a copy will be sent by electronic mail to Assistant US Attorney Justin
DeRosa on March 14, 2019.
                                                              /s/ Luke Ryan
                                                              Luke Ryan, Esq.




                                                 2
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 28 of 29
        Case 3:19-mj-03047-KAR Document 13 Filed 03/29/19 Page 1 of 2



                            U N I T E D S T AT E S D I S T R I CT C O U RT
                              D I S T R I CT O F M A S S A C H US E T T S



* * * * * * * * ** * * * * *** * * * * * * *

UNITED STATES OF AMERICA

              V.                                 Case No. 1:19-cr-054 (WYD)

LILY WHEELER                                     Case No. 19-mj-3047-KAR
a/k/a LILY RESKE

******************************



                                         JOINT STATUS REPORT

         Pursuant to this Court’s February 26, 2019 and March 14, 2019 orders (see Dkt. No. 5,

Electronic Clerk’s Notes; Dkt. No. 11, Electronic Endorsed Order), the Defendant, Lily Wheeler,

a/k/a Lily Reske (“Defendant”), by and through her attorney, Luke Ryan, Esq., and the United

States of America, by Andrew E. Lelling, United States Attorney for the District of

Massachusetts, hereby submit the following joint status report:

         1.        The District of Colorado has set Defendant’s arraignment for April 18, 2019, at 2

p.m. in front of Magistrate Judge N. Reid Neureiter in Courtroom 205 of the Byron Rogers

Courthouse, which is located at 1929 Stout St. in Denver, CO 80294.

         2.        The parties continue to explore the possibility of a Rule 20 transfer, but no

agreement has been reached at this time.

         3.        The government requests that the Court issue an order directing the Defendant to

appear in the District Court for the District of Colorado on April 18, 2019, for her arraignment.
Case 1:19-cr-00054-RM Document 10 Filed 04/15/19 USDC Colorado Page 29 of 29
        Case 3:19-mj-03047-KAR Document 13 Filed 03/29/19 Page 2 of 2



       4.      The government further requests, to the extent that it has not already occurred,

that this Court forward a copy its file to the Court in Colorado, at 1929 Stout Street; Denver, CO

80294, Docket No. 1:19-CR-00054-WYD.


                                                     Respectfully submitted,

                                                     THE DEFENDANT

                                              By:      /s/ Luke Ryan
                                                     Luke Ryan, Esq., BBO#664999
                                                     SASSON, TURNBULL, RYAN &
                                                     HOOSE
                                                     100 Main Street
                                                     Northampton, MA 01060
                                                     (413) 586-4800
                                                     (413) 582-6419 (fax)
                                                     lryan@strhlaw.com

                                                     ANDREW E. LELLING
                                                     UNITED STATES ATTORNEY

                                              By: /s/ Christopher Morgan
                                                  CHRISTOPHER MORGAN
                                                  Assistant U.S. Attorney
                                                  BBO No. 666679
                                                  United States Attorney’s Office
                                                  300 State Street, Suite 230
                                                  Springfield, MA 01105
                                                  (413) 785-0269
                                                  christopher.morgan2@usdoj.gov



                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 29th day of March, 2019, this Status Report, filed
through the Electronic Case Filing System, will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing and a copy will be sent by electronic
mail to Assistant US Attorney Justin DeRosa.
                                                              /s/ Luke Ryan
                                                              Luke Ryan, Esq.


                                                 2
